DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
This Office Action is in response to amendments, arguments and a request for continued examination received June 17, 2022. Claims 1 and 13 have been amended. Claims 1-13 are now pending. 
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments and arguments made in accordance with 35 U.S.C. § 112(b) are persuasive, and rejections based on 35 U.S.C. § 112(b) are withdrawn. Applicant’s amendments and arguments made in accordance with 35 U.S.C. § 103 are persuasive, and rejections based on 35 U.S.C. § 103 are withdrawn.
The closest prior art is believed to be Suzuki et al. (US 20170274888 A1) herein “Suzuki”, Shimoyama et al. (US 20150046006 A1) herein “Shimoyama” and Matsui et al. (US 20150051766 A1) herein “Matsui”. 
Suzuki discloses a vehicle control device configured to control an electric-powered vehicle and a control method of same as outlined in the most recent Office Action dated March 31, 2022. However Suzuki does not disclose or suggest increasing the drive force outputted from the second electric motor by using the electric power supplied by the battery over a time period beginning when the electric power supplied by the battery is limited and ending when the internal combustion engine is fired up and the first electric motor starts power generation, as amended. Therefore claims 1 and 13 are allowable over Suzuki.
Shimoyama and Matsui teach various features of a vehicle control device configured to control an electric-powered vehicle and a control method of same as outlined in the most recent Office Action dated March 31, 2022. However Shimoyama and Matsui fail to teach or suggest the deficiencies of Suzuki. Therefore claims 1 and 13 are allowable over Shimoyama and Matsui. 
These references cannot be combined such that it would have been obvious to a person having ordinary skill in the art to conceive the combination of the claimed elements of claims 1 and 13 at the time of filing. Therefore claims 1 and 13 are found to contain allowable subject matter.
These references either independently or in combination fail to teach the currently referenced subject matter in combination with the other claim limitations. Therefore dependent claims 2-12 and any claims that depend there from are also found to contain allowable subject matter.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Roberson, whose telephone number is (571) 272-7793. The examiner can normally be reached from Monday thru Friday between 8:00 AM and 4:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John R. Olszewski, can be reached at (571) 272-2706. The examiner may also be reached through e-mail at Jason.Roberson@USPTO.GOV. 
	Another resource that is available to applicants is the Patient Application Information Retrieval (PAIR) system. Information regarding the status of an application can be obtained from the PAIR system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
	Applicants are invited to contact the Office to schedule either an in-person or a telephone interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner. 

Sincerely,
/JASON R ROBERSON/
Patent Examiner, Art Unit 3669

July 20, 2022

/TODD MELTON/Primary Examiner, Art Unit 3669